247 P.3d 421 (2011)
MERCER ISLAND CITIZENS FOR FAIR PROCESS, a Washington non-profit corporation, Petitioner,
v.
TENT CITY 4, an unincorporated Washington association; Share/Wheel, an advocacy organization comprised of the Seattle Housing and Resource Effort ("Share") and the Women's Housing Equality And Enhancement League ("Wheel"), a Washington non-profit corporation; Mercer Island United Methodist Church, a Washington nonprofit corporation, and the City of Mercer Island, a Washington municipal corporation, Respondents.
No. 84975-7.
Supreme Court of Washington.
February 11, 2011.

ORDER
¶ 1 On the January 4, 2011, Motion Calendar, Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens, granted the petition for review in this matter. On January 26, 2011, the Petitioner filed a "NOTICE OF WITHDRAWAL OF PETITION FOR REVIEW". The Department having considered the notice, and unanimously determined that the request to withdraw the petition for review should be granted, now, therefore,
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's request to withdraw the petition for review is granted.
/s/ Madsen, C.J.
CHIEF JUSTICE